Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The Amendment filed 09/22/2022 has been entered. Claims 1-3, 9-11 and 14-18 are currently pending in this application. 
Applicant’s arguments, see Pages 7, filed 9/22/2022, with respect to the reference of Laney (US 2009/0040772) since this reference is not used in the current rejection. 
Applicant’s arguments, see Pages 8, filed 9/22/2022, with respect to the reference of Mimura (US 2016/0097943) has been considered but they are not persuasive. Applicant states " Mimura (US 2016/0097943) discloses an image display device. According to paragraph [0048] of Mimura, the backlight 10 disclosed by Mimura is formed by including prism sheets 15a and 15b (corresponding to the transparent backlight module 144 of the present application by the Examiner) for increasing the front luminance of the display element 60 by increasing the directivity of the light emitted from the diffusion plate 14. However, the skilled people in the art would understand that the prism sheet is significantly different from the transparent backlight module. Thus, Mimura fails to disclose the above mentioned technical features of the amended claim 1. With regard to Smith (US2019/0353943), Okazaki (US 2010/0103148), Hashiguchi (US 2017/0351152), Choi (US 2016/0357046), Oka (US 2018/0299726) and Kurasawa (US 2010/0128208), the above documents fail to disclose the technical features of the amended claim 1. Therefore, the above documents do not affect the patentability of the present application…". Examiner respectfully disagrees. The language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. With broadest reasonable interpretation, as stated in the rejection of claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0353943) in view of Mimura (US 2016/0097943), Okazaki (US 2010/0103148) and Hashiguchi (US 2017/0351152), Smith teaches an electronic device (Fig. 2-3, [0033-0048]), comprising a display cell (18 in Fig. 2-3, [0033, 0037]); a first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprising: a first backlight module (LED in Fig. 2-3); and a second backlight module (the module corresponding to the backlight unit next to LED in Fig. 2-3) disposed between (Fig. 2-3, Fig. 8A-8B, the module corresponding to the backlight unit next to LED is disposed between the LED and 18 in a tilted direction) the first backlight module (LED in Fig. 2-3) and the display cell (18 in Fig. 2-3, [0033, 0037]). Mimura teaches that (Fig. 1A-2B) a first backlight module (11 in Fig. 1, [0048]) is a non-collimated backlight module (11 in Fig. 1, [0048]); a second backlight module (13 in Fig. 1, [0048]) is a transparent backlight module (Fig. 1, [0048]), and the transparent backlight module (13 in Fig. 1, [0048]) comprises a light guide plate (13 in Fig. 1, [0048]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mimura or the system of smith such that in the system of Smith, the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module disposed between the non-collimated backlight module and the display cell, and the transparent backlight module comprises a light guide plate. The motivation is to provide a surface luminance type light source with simple light tubes or LEDs that can be utilized as a surface light source of the LCD display, and provide an image display device which can prevent leakage of information displayed on the display screen (Mimura, [0050, 0048, 0100, 0017]).
Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0353943) in view of Epstein (US 2020/0057343), Okazaki (US 2010/0103148) and Hashiguchi (US 2017/0351152).
Regarding claim 1, Smith teaches an electronic device (Fig. 2-3, [0033-0048]), comprising: 
a display cell (18 in Fig. 2-3, [0033, 0037]); 
a first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprising:
a first backlight module (LED in Fig. 2-3); and 
a second backlight module (the module corresponding to the backlight unit next to LED in Fig. 2-3) disposed between (Fig. 2-3, Fig. 8A-8B, the module corresponding to the backlight unit next to LED is disposed between the LED and 18 in a tilted direction), the first backlight module (LED in Fig. 2-3) and the display cell (18 in Fig. 2-3, [0033, 0037]), wherein the first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprises comprising a first viewing angle changing area (the area corresponding the display/working area of 16 in Fig. 2-4); and 
a second light adjusting unit (22 in Fig. 2-3, [0035, 0042]) comprising a second view angle change area (the area corresponding the display/working area of 22 in Fig. 2-4), 
wherein the display cell (18 in Fig. 2-3, [0033, 0037]), the first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) and the second light adjusting unit (22 in Fig. 2-2C, [0035, 0042, 0056]) are at least partially overlapped (Fig. 2-3), and the second light adjusting unit (22 in Fig. 2-3, [0035, 0042]) is an ECB mode liquid crystal cell ([0042]),
wherein the first viewing angle changing area (the area corresponding the display/working area of 16 in Fig. 2-4) corresponds to (Fig. 2-4 and 8A-8C) the second viewing angle changing area (the area corresponding the display/working area of 22 in Fig. 2-4).
Smith teaches that the first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprises the first backlight module (LED in Fig. 2-3), the second backlight module (the module corresponding to the backlight unit next to LED in Fig. 2-3), and a viewing angle control film (16 in Fig. 2-3, [0033]); and the second light adjusting unit (22 in Fig. 2-4 and 8A-8C, [0035, 0042, 0056]) is a liquid crystal panel with a liquid crystal layer and electrodes ([0038, 0060, 0063-0066]). Smith does not teach that the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module, the transparent backlight module comprises a light guide plate, the first light adjusting unit comprising a first dummy area; and a second light adjusting unit comprising a second dummy area, the first dummy area corresponds to the second dummy area, and the first dummy area and the second dummy area are disposed with electrodes.
Epstein teaches that (Fig. 1A-2B) a first backlight module (120 and 130 in Fig. 1A, [0021]) is a non-collimated backlight module (Fig. 1A, [0021]); a second backlight module (110 in Fig. 1A, [0021-0022]) is a transparent backlight module (Fig. 1A, [0021-0022]) disposed between the non-collimated backlight module (120 and 130 in Fig. 1A, [0021]) and the display cell (140 in Fig. 1A, [0021]), the transparent backlight module (Fig. 1A, [0021-0022]) comprises a light guide plate (110 in Fig. 1A, [0021-0022]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Epstein or the system of smith such that in the system of Smith, the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module disposed between the non-collimated backlight module and the display cell, the transparent backlight module comprises a light guide plate. The motivation is to multiplexing display to deliver different images to different viewing positions (Epstein, [0020]).
Okazaki teaches that a light adjusting unit (2 in Fig. 1, [0036, 0060, 0065], one or more viewing angle control liquid crystal panels 2 may be provided on each of the back and the front of the display liquid crystal panel 1) being a viewing angle control film (2 in Fig. 1, [0036, 0060, 0065]) is a liquid crystal panel with a liquid crystal layer and electrodes ([0058-0060]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Okazaki for the system of smith in view of Epstein such that in the system of Smith in view of Epstein, the first light adjusting unit comprises a viewing angle control film, which is a liquid crystal panel with a liquid crystal layer and electrodes. The motivation is to provide a viewing angel control film with pixels controlled by voltage, achieve a pure black display without coloring in the narrow viewing angle state and have a significantly improved shielding ability in the narrow viewing angle state (Okazaki, [0020, 0077]).
Hashiguchi teaches that a liquid crystal panel (Fig. 1-10, [0026-0067]) comprises a liquid crystal layer (the layer of 31 in Fig. 1, [0030]) and electrodes (6 of PX in Fig. 3, [0038]), the liquid crystal panel comprising a dummy area (2 in Fig. 2-3, [0033, 0039]), the dummy area (2 in Fig. 2-3, [0033, 0039]) is disposed with electrodes (6 of DX in Fig. 3, [0039]) adjacent to the edge portions (Fig. 1-3) of the liquid crystal layer (the layer of 31 in Fig. 1, [0030]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hashiguchi for the system of Smith in view of Epstein and Okazaki such that in the system of Smith in view of Epstein and Okazaki, each of the first light adjusting unit and the second light adjusting unit comprises a liquid crystal panel comprising a dummy area, and the dummy area is disposed with electrodes adjacent to the edge portions of the liquid crystal layer. Therefore, the system of Smith in view of Epstein, Okazaki and Hashiguchi teaches that the first light adjusting unit comprising a first dummy area; and a second light adjusting unit comprising a second dummy area, the first dummy area corresponds to the second dummy area, and the first dummy area and the second dummy area are disposed with electrodes. The motivation is that there is no abnormal alignment region of the liquid crystals around the display region to reduce peripheral unevenness such as leakage of light (Hashiguchi, [0013]).
Regarding claims 2-3, Smith also teaches the following elements:
(Claim 2) a first polarizer (302 in Fig. 8A-8B, [0053-0055]) and a second polarizer (201/101 in Fig. 8A-8B, [0053-0055]), wherein the display cell (18 in Fig. 2-s and 8A-8B, [0033, 0037]) and the second light adjusting unit (22 in Fig. 2-3, [0035, 0042]) are disposed between (Fig. 8A-8B) the first polarizer (302 in Fig. 8A-8B, [0053-0055]) and the second polarizer (201/101 in Fig. 8A-8B, [0053-0055]).
(Claim 3) the second light adjusting unit (22 in Fig. 2-3 and 8A-8B, [0035, 0042, 0056]) is disposed on (Fig. 8A-8C) the display cell (18 in Fig. 2-3 and 8A-8B, [0033, 0037]). 

Regarding claim 9, Oka in view of Hashiguchi and Kurasawa teaches the electronic device as stated above in the claim 1. 
Epstein also teaches the following elements (Fig. 1A-2B):
(Claim 9) plural cavities (Fig. 1A) or air bubble are formed (Fig. 1A) or embedded in the light guide plate (110 in Fig. 1A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Epstein for the system of Smith in view of Epstein, Okazaki and Hashiguchi such that in the system of Smith in view of Epstein, Okazaki and Hashiguchi, 
(Claim 9) plural cavities or air bubble are formed or embedded in the light guide plate.
The motivation is to multiplexing display to deliver different images to different viewing positions (Epstein, [0020]).

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0353943) in view of Mimura (US 2016/0097943), Okazaki (US 2010/0103148) and Hashiguchi (US 2017/0351152).
Regarding claim 1, Smith teaches an electronic device (Fig. 2-3, [0033-0048]), comprising: 
a display cell (18 in Fig. 2-3, [0033, 0037]); 
a first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprising:
a first backlight module (LED in Fig. 2-3); and 
a second backlight module (the module corresponding to the backlight unit next to LED in Fig. 2-3) disposed between (Fig. 2-3, Fig. 8A-8B, the module corresponding to the backlight unit next to LED is disposed between the LED and 18 in a tilted direction) the first backlight module (LED in Fig. 2-3) and the display cell (18 in Fig. 2-3, [0033, 0037]), wherein the first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprises comprising a first viewing angle changing area (the area corresponding the display/working area of 16 in Fig. 2-4); and 
a second light adjusting unit (22 in Fig. 2-3, [0035, 0042]) comprising a second view angle change area (the area corresponding the display/working area of 22 in Fig. 2-4), 
wherein the display cell (18 in Fig. 2-3, [0033, 0037]), the first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) and the second light adjusting unit (22 in Fig. 2-2C, [0035, 0042, 0056]) are at least partially overlapped (Fig. 2-3), and the second light adjusting unit (22 in Fig. 2-3, [0035, 0042]) is an ECB mode liquid crystal cell ([0042]),
wherein the first viewing angle changing area (the area corresponding the display/working area of 16 in Fig. 2-4) corresponds to (Fig. 2-4 and 8A-8C) the second viewing angle changing area (the area corresponding the display/working area of 22 in Fig. 2-4).
Smith teaches that the first light adjusting unit (the unit corresponding to 16 and 12 in Fig. 2-3, [0033]) comprises the first backlight module (LED in Fig. 2-3), the second backlight module (the module corresponding to the backlight unit next to LED in Fig. 2-3), and a viewing angle control film (16 in Fig. 2-3, [0033]); and the second light adjusting unit (22 in Fig. 2-4 and 8A-8C, [0035, 0042, 0056]) is a liquid crystal panel with a liquid crystal layer and electrodes ([0038, 0060, 0063-0066]). Smith does not teach that the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module, the transparent backlight module comprises a light guide plate, the first light adjusting unit comprising a first dummy area; and a second light adjusting unit comprising a second dummy area, the first dummy area corresponds to the second dummy area, and the first dummy area and the second dummy area are disposed with electrodes.
Mimura teaches that (Fig. 1A-2B) a first backlight module (11 in Fig. 1, [0048]) is a non-collimated backlight module (11 in Fig. 1, [0048]); a second backlight module (13 in Fig. 1, [0048]) is a transparent backlight module (Fig. 1, [0048]), and the transparent backlight module (13 in Fig. 1, [0048]) comprises a light guide plate (13 in Fig. 1, [0048]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mimura or the system of smith such that in the system of Smith, the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module disposed between the non-collimated backlight module and the display cell, and the transparent backlight module comprises a light guide plate. The motivation is to provide a surface luminance type light source with simple light tubes or LEDs that can be utilized as a surface light source of the LCD display, and provide an image display device which can prevent leakage of information displayed on the display screen (Mimura, [0050, 0048, 0100, 0017]).
Okazaki teaches that a light adjusting unit (2 in Fig. 1, [0036, 0060, 0065], one or more viewing angle control liquid crystal panels 2 may be provided on each of the back and the front of the display liquid crystal panel 1) being a viewing angle control film (2 in Fig. 1, [0036, 0060, 0065]) is a liquid crystal panel with a liquid crystal layer and electrodes ([0058-0060]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Okazaki for the system of smith in view of Mimura such that in the system of Smith in view of Mimura, the first light adjusting unit comprises a viewing angle control film, which is a liquid crystal panel with a liquid crystal layer and electrodes. The motivation is to provide a viewing angel control film with pixels controlled by voltage, achieve a pure black display without coloring in the narrow viewing angle state and have a significantly improved shielding ability in the narrow viewing angle state (Okazaki, [0020, 0077]).
Hashiguchi teaches that a liquid crystal panel (Fig. 1-10, [0026-0067]) comprises a liquid crystal layer (the layer of 31 in Fig. 1, [0030]) and electrodes (6 of PX in Fig. 3, [0038]), the liquid crystal panel comprising a dummy area (2 in Fig. 2-3, [0033, 0039]), the dummy area (2 in Fig. 2-3, [0033, 0039]) is disposed with electrodes (6 of DX in Fig. 3, [0039]) adjacent to the edge portions (Fig. 1-3) of the liquid crystal layer (the layer of 31 in Fig. 1, [0030]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hashiguchi for the system of Smith in view of Mimura and Okazaki such that in the system of Smith in view of Mimura and Okazaki, each of the first light adjusting unit and the second light adjusting unit comprises a liquid crystal panel comprising a dummy area, and the dummy area is disposed with electrodes adjacent to the edge portions of the liquid crystal layer. Therefore, the system of Smith in view of Epstein, Okazaki and Hashiguchi teaches that the first light adjusting unit comprising a first dummy area; and a second light adjusting unit comprising a second dummy area, the first dummy area corresponds to the second dummy area, and the first dummy area and the second dummy area are disposed with electrodes. The motivation is that there is no abnormal alignment region of the liquid crystals around the display region to reduce peripheral unevenness such as leakage of light (Hashiguchi, [0013]).
Regarding claim 10, Smith does not teach that the first light adjusting unit comprises: a louver film disposed on the non-collimated backlight module; and an active diffuser disposed on the louver film, wherein the display cell is disposed on the active diffuser.
Mimura teaches that a first light adjusting unit (the unit corresponding to 20/20A and 10 in Fig. 1-6 and Fig. 8-11, [0046-0054, 0102-0118]) comprises: a louver film (30 in Fig. 1 and 8, [0053]) disposed on (indirectly on in Fig. 1, 8 and 23) the non-collimated backlight module (11 in Fig. 1, [0048]); and an active diffuser (40/40A in Fig. 1 and 8, [0051, 0103]) disposed on the louver film (30 in Fig. 1 and 8, [0053]), wherein a display cell (60 in Fig. 1 and 8, [0060]) is disposed on the active diffuser (40/40A in Fig. 1 and 8, [0051, 0103])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mimura for the system of smith in view of Mimura, Okazaki and Hashiguchi such that in the system of smith in view of Mimura, Okazaki and Hashiguchi, the first light adjusting unit comprises: a louver film disposed on the non-collimated backlight module; and an active diffuser disposed on the louver film, wherein the display cell is disposed on the active diffuser. The motivation is to provide an image display device which can prevent leakage of information displayed on the display screen (Mimura, [0100, 0017]).
Regarding claim 11, Smith does not teach that the first light adjusting unit comprises: a louver film disposed on the non-collimated backlight module; and a transparent backlight module disposed on the louver film, wherein the display cell is disposed on the transparent backlight module.
Mimura teaches that a first light adjusting unit (the unit corresponding to 20/20A and 10 in Fig. 1-6 and Fig. 8-11, [0046-0054, 0102-0118]) comprises: a louver film (30 in Fig. 1 and 8, [0053]) disposed on (indirectly on in Fig. 1, 8 and 23)  the non-collimated backlight module (11 in Fig. 1, [0048]); and a transparent backlight module (13 in Fig. 1 and 8, [0048]) disposed on the louver film (30 in Fig. 1 and 8, [0053]), wherein a display cell (60 in Fig. 1 and 8, [0060]) is disposed on the transparent backlight module (13 in Fig. 1 and 8, [0048]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Mimura for the system of smith in view of Mimura, Okazaki and Hashiguchi such that in the system of smith in view of Mimura, Okazaki and Hashiguchi, the first light adjusting unit comprises: a louver film disposed on the non-collimated backlight module; and a transparent backlight module disposed on the louver film, wherein the display cell is disposed on the transparent backlight module. The motivation is to provide an image display device which can prevent leakage of information displayed on the display screen (Mimura, [0100, 0017]).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0353943) in view of Epstein (US 2020/0057343), Hashiguchi (US 2017/0351152) and Kurasawa (US 2010/0128208).
Regarding claim 14, Smith teaches an electronic device (Fig. 2 and 8A, [0033-0048, 0053]), comprising: 
a first light adjusting unit (the unit corresponding to 22, 16 and 12 in Fig. 2 and 8A, [0033, 0053]), comprising; 
a first backlight module (LED in Fig. 2 and 8A); and 
a second backlight module (the module corresponding to the backlight unit next to LED in Fig. 2 and 8A) disposed on the first backlight module (LED in Fig. 2 and 8A), wherein the first light adjusting unit (the unit corresponding to 22, 16 and 12 in Fig. 2 and 8A, [0033, 0053]) comprises a first viewing angle changing area (the area corresponding the display/working area of 22 in Fig. 2 and 8A); and 
a second light adjusting unit (18 in Fig. 2 and 8A) disposed on the first light adjusting unit (the unit corresponding to 22, 16 and 12 in Fig. 2 and 8A, [0033, 0053]), wherein the second light adjusting unit (18 in Fig. 2 and 8A) comprises plural pixels ([0037]), 
wherein at least one of the plural pixels ([0037]) comprises a display region (Fig. 2 and 8A, [0037]).
Smith teaches that the first light adjusting unit (the unit corresponding to 22, 16 and 12 in Fig. 2 and 8A, [0033, 0053]) comprises a liquid crystal panel (22 in Fig. 2 and 8A). Smith does not teach that the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module, wherein the transparent backlight module comprises a light guide plate, the first light adjusting unit comprising a first dummy area; wherein the first dummy area is disposed with electrodes; the at least one of the plural pixels comprises a viewing angle changing region, and an operation mode of the display region is different from an operation mode of the viewing angle changing region.
Epstein teaches that (Fig. 1A-2B) a first backlight module (120 and 130 in Fig. 1A, [0021]) is a non-collimated backlight module (Fig. 1A, [0021]); a second backlight module (110 in Fig. 1A, [0021-0022]) is a transparent backlight module (Fig. 1A, [0021-0022]), wherein the transparent backlight module (Fig. 1A, [0021-0022]) comprises a light guide plate (110 in Fig. 1A, [0021-0022]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Epstein or the system of smith such that in the system of Smith, the first backlight module is a non-collimated backlight module; the second backlight module is a transparent backlight module, wherein the transparent backlight module comprises a light guide plate. The motivation is to multiplexing display to deliver different images to different viewing positions (Epstein, [0020]).
Hashiguchi teaches that a liquid crystal panel (Fig. 1-10, [0026-0067]) comprises pixels (PX in Fig. 3, [0033]) with of pixel electrodes (6 of PX in Fig. 3, [0038]), the liquid crystal panel comprising a first dummy area (2 in Fig. 2-3, [0033, 0039]), the first dummy area (2 in Fig. 2-3, [0033, 0039]) is disposed with electrodes (6 of DX in Fig. 3, [0039]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hashiguchi for the system of Smith in view of Epstein such that in the system of Smith in view of Epstein, the first light adjusting unit comprising a first dummy area, the first dummy area is disposed with electrodes. The motivation is that there is no abnormal alignment region of the liquid crystals around the display region to reduce peripheral unevenness such as leakage of light (Hashiguchi, [0013]).
Kurasawa teaches that (Fig. 1-11, [0046-0083]) at least one of plural pixels (15A/15B/15C/15D in Fig. 1-11, [0049]) comprises a display region (16A/16B/16C/16D in Fig. 1-11, [0048, 0083, 0014]) and a viewing angle changing region (17A/17B/17C/17D in Fig. 1-11, [0049]), and an operation mode ([0083, 0014]) of the display region (16A/16B/16C/16D in Fig. 1-11, [0048, 0083, 0014]) is different from an operation mode ([0049, 0072]) of the viewing angle changing region (17A/17B/17C/17D in Fig. 1-11, [0049]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kurasawa for the system of Smith in view of Epstein and Hashiguchi such that in the system of Smith in view of Epstein and Hashiguchi, at least one of the plural pixels comprises the display region and a viewing angle changing region, and an operation mode of the display region is different from an operation mode of the viewing angle changing region. The motivation is to provide a liquid crystal display device equipped with a viewing angle control sub-pixel and attaining good viewing angle control effect (Kurasawa, [0014, 0032]).

Regarding claims 15-17, Smith in view of Epstein, Hashiguchi and Kurasawa teaches the electronic device as stated above in the claim 14. 
Kurasawa also teaches the following elements:
(Claim 15) the display region (16A/16B/16C/16D in Fig. 1-11, [0048, 0083, 0014]) is operated by an IPS mode ([0083, 0014]).
(Claim 16) the viewing angle changing region (17A/17B/17C/17D in Fig. 1-11, [0049]) is operated by an ECB mode ([0049, 0072]).
(Claim 17) an alignment of liquid crystal molecules ([0060-0061]) in the display region (16A/16B/16C/16D in Fig. 1-11, [0048, 0083, 0014]) are controlled ([0060-0061]) by a first transistor (the TFTs corresponding to 18A/18B/18C/18D in Fig. 1-11, [0050]), and an alignment of liquid crystal molecules ([0060-0061]) in the viewing angle changing region (17A/17B/17C/17D in Fig. 1-11, [0049]) are controlled ([0060-0061]) by a second transistor (the TFTs corresponding to 19A/19B/19C/19D in Fig. 1-11, [0050]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kurasawa for the system of Smith in view of Epstein, Hashiguchi and Kurasawa since this would help to provide a liquid crystal display device equipped with a viewing angle control sub-pixel and attaining good viewing angle control effect (Kurasawa, [0014, 0032]).

Regarding claim 18, Smith also teaches the following elements:
(Claim 18) a first polarizer (302/102 in Fig. 8A-8B, [0053-0055]) and a second polarizer (201 in Fig. 8A), wherein the second light adjusting unit (18 in Fig. 2 and 8A) is disposed between the first polarizer (302/102 in Fig. 8A-8B, [0053-0055]) and the second polarizer (201 in Fig. 8A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suckling (US 2011/0128471, at least Fig. 11-19) teaches that a first light adjusting unit comprising: a non-collimated backlight module (18); and a transparent backlight module (3) disposed between the non-collimated backlight module (18) and the display cell (1), and the transparent backlight module comprises a light guide plate (3); plural cavities are formed or embedded in the light guide plate (3).

    PNG
    media_image1.png
    416
    480
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871